DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 8/29/2022.
The present application is being examined under the pre-AIA  first to invent provisions. 
No claims have been amended.
No claims have been cancelled.
No claims are new.
Claim 1-5 and 12-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statement filed on 8/29/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Pierre 490 (US 2008/0114490), in view of Dowling et al. (US 2007/0195526), further in view of De La Huerga 308 (US 2001/0028308).

CLAIM 1  
As per claim 1, Jean-Pierre 490 discloses: 
a medication compliance system, wherein a patient has a patient-specific and medication-specific compliance schedule (Jean-Pierre 490, Figure 1, [0020] medication compliance system, [0042] medical compliance system 10), the medication compliance system comprising: 
and having: 
a processor and a memory (Jean-Pierre 490, [0050] base station 22, LCD 24, microcontroller 54, memory 48), 
an ambient display operatively connected with the processor (Jean-Pierre 490, [0050] base station 22, LCD 24, microcontroller 54, memory 48)
 and at least one short-range wireless transceiver, operatively connected with the processor, the at least one short-range wireless transceiver providing short-range wireless connectivity between the night-light and local sensing devices, wherein the local sensing devices generate sensor data related to the patient-specific and medication-specific compliance schedule (Jean-Pierre 490, [0012] blister pack, [0042] cap 14, communication link 20, communication link 28, communication link 36, communication link 40, [0050] IR transmitter 58a, IR receiver 58b, [0048] infrared, Bluetooth, [0051] wireless connection to network 30, [0079] scale).


Jean-Pierre 490 fails to expressly disclose:
a night-light 
the ambient display configured to provide a first illumination pattern  when the night-light is in a non-alerting state and a second illumination pattern when the night-light is in an alerting state
at least one cellular radio operatively connected with the processor, the at least one cellular radio providing long-range wireless connectivity between the night-light and one or more remote networks.


However, Dowling et al. teach:
a night-light  (Dowling et al., [0030] night light, [0031] night light, [0082] night light 242, plug 244, a sensor 250 for detecting low ambient lighting, such that the night light 242 may be activated only when low lighting conditions exist) 
the ambient display configured to provide a first illumination pattern  when the night-light is in a non-alerting state and a second illumination pattern when the night-light is in an alerting state (Dowling et al., Figure 1 2 Processor, 6 Memory, Figure 2A 10 Program 3 (Static Color),, Figure 2B, Figure 10 240, Figure 11 230, Figure 12 330, Figure 15 1502, 1504, [0030] night light, [0031] night light, [0051] memory 6, [0057] color wash, [0082] night light 242, plug 244, a sensor 250 for detecting low ambient lighting, such that the night light 242 may be activated only when low lighting conditions exist, processor, [0090] display screen 1502, [0092] cellular phone)
at least one cellular radio operatively connected with the processor, the at least one cellular radio providing long-range wireless connectivity between the night-light and one or more remote networks (Dowling et al., [0092] cellular phone).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a night-light”, “the ambient display configured to provide a first illumination pattern  when the night-light is in a non-alerting state and a second illumination pattern when the night-light is in an alerting state” and “at least one cellular radio operatively connected with the processor, the at least one cellular radio providing long-range wireless connectivity between the night-light and one or more remote networks” as taught by Dowling et al. within the system as taught by the Jean-Pierre 490 with the motivation of providing illumination, communication and color and pattern changes (Dowling et al., [0014], [0017]-[0018]).

Jean-Pierre 490 and Dowling et al. fail to expressly teach:
at least one medicine container configured to contain medicine associated with the patient-specific and medication-specific compliance schedule (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82)
wherein the local sensing -2-devices comprise the at least one medicine container (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


However, De La Huerga 308 teaches:
at least one medicine container configured to contain medicine associated with the patient-specific and medication-specific compliance schedule (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82)
wherein the local sensing -2-devices comprise the at least one medicine container (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “at least one medicine container configured to contain medicine associated with the patient-specific and medication-specific compliance schedule,” and “wherein the local sensing -2-devices comprise the at least one medicine container”. as taught by De La Huerga 308 within the system as taught by Jean-Pierre 490 and Dowling et al. with the motivation of providing improved patient compliance (De La Huerga 308, [0005]).

CLAIM 2   
As per claim 2, Jean-Pierre 490, Dowling et al. and De La Huerga 308 
teach the system of claim 1 and further disclose the limitations of:
wherein the local sensing devices comprise a medication container cap of a medical container  (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 2 and further disclose the limitations of:
wherein the medicine container generates sensor data representing when the medication container has been opened and closed (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the local sensing devices comprise at least one of the following: a blister pack, a syringe, a syringe case, a spirometer, a scale, a blood pressure cuff, and a camera (Jean-Pierre 490, [0012] blister pack, [0079] scale).


CLAIM 5   
As per claim 5, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the changing of the illumination pattern comprises a color change of the illumination pattern (Dowling et al., [0066] a second parameter may correspond to a rate of color change).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 13    
As per claim 13, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the at least one cellular radio supports bi-direction communications (Jean-Pierre 490, [0079] cellular phone).


CLAIM 14 
As per claim 14, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 13 and further disclose the limitations of:
wherein the at least one cellular radio is configured to operate as a duplex telephone (Jean-Pierre 490, [0079] cellular phone).


CLAIM 15    
As per claim 15, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein an alerting status of the night-light indicates a medication regime status, wherein the alerting status of the night-light comprises the alerting state and the non-alerting state (De La Huerga 308, [0141] The step of indicating whether or not a dose of medication should be consumed may include the step of modifying the illumination of the light., [0086] Yet another health safety function includes the processor causing the warning indicator to indicate when consumption times occur and, when the activation time is prior to a next consumption time).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 16    
As per claim 16, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein an alerting status of the night-light reflects an escalation scheme operating as a function of a medication regimen, wherein the alerting status of the night-light comprises the alerting state and the non-alerting state (De La Huerga 308, [0141] The step of indicating whether or not a dose of medication should be consumed may include the step of modifying the illumination of the light., [0086] Yet another health safety function includes the processor causing the warning indicator to indicate when consumption times occur and, when the activation time is prior to a next consumption time).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 17 
As per claim 17, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the connectivity between the night-light and the one or more remote networks is provided by a button free trigger (Jean-Pierre 490, [0050] IR transmitter 58a, IR receiver 58b, [0048] infrared, Bluetooth, [0051] wireless connection to network 30).


Examiner Note: Bluetooth, IR and wireless communication methods are known be able to provided button free.

CLAIM 18    
As per claim 18, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the night-light further includes a photo sensor for determining ambient brightness near the night-light, wherein a brightness of the ambient display is attenuated according to the ambient brightness (Dowling et al., [0082] …a sensor 250 for detecting low ambient lighting, such that the night light 242 may be activated only when low lighting conditions exist, [0107] The input/output 2210 may include sensors for environmental measurements (ambient sound or light)).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 19    
As per claim 19, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the night-light further includes a motion sensor for detecting whether a person is present (Dowling et al., [0100] The activation switch may response to…motion).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 20 
As per claim 20, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the night-light further includes a proximity sensor for detecting whether a person is near the night-light (Dowling et al., [0100] The activation switch may response to…proximity).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jean-Pierre 490 (US 2008/0114490), in view of Dowling et al. (US 2007/0195526), further in view of De La Huerga 308 (US 2001/0028308), further in view of Zhao et al. (US 2004/0266393).

CLAIM 12    
As per claim 12, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1.  
Jean-Pierre 490 and Dowling et al. and De La Huerga 308 fail to expressly teach:
wherein a network connection is automatically selected by the at least one cellular radio from multiple available connections based on an escalating need and dynamic cost metric.


However, Zhao et al. teach:
wherein a network connection is automatically selected by the at least one cellular radio from multiple available connections based on an escalating need and dynamic cost metric (Zhao et al., [0007] reverse link cost metric).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein a network connection is automatically selected by the at least one cellular radio from multiple available connections based on an escalating need and dynamic cost metric,” etc. as taught by Zhao et al. within the system as taught by Jean-Pierre 490 and Dowling et al. and De La Huerga 308 with the motivation of conserving link costs (Zhao et al., [0002] ).

Response to Arguments
Applicant’s arguments filed 8/29/2022 with respect to claims 1-5 and 12-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 8/29/2022.
Applicant argues that (A) Jean-Pierre 490, Dowling et al. and De La Huerga 308 do not render obvious the present invention.
103 Responses
Alerting State 
With respect to argument (A), Dowling et al. teach:
the ambient display configured to provide a first illumination pattern  when the night-light is in a non-alerting state and a second illumination pattern when the night-light is in an alerting state (Dowling et al., Figure 1 2 Processor, 6 Memory, Figure 2A 10 Program 3 (Static Color),, Figure 2B, Figure 10 240, Figure 11 230, Figure 12 330, Figure 15 1502, 1504, [0030] night light, [0031] night light, [0051] memory 6, [0057] color wash, [0082] night light 242, plug 244, a sensor 250 for detecting low ambient lighting, such that the night light 242 may be activated only when low lighting conditions exist, processor, [0090] display screen 1502, [0092] cellular phone).

In further support, Examiner notes that Dowling et al. teach at paragraph [0060] Other modes…may correspond to color changing effect coordinated with…an event. Examiner notes that an event may be an alerting state. 
Examiner has previously demonstrated in the above and previous 103 rejections that De La Huerga 308 teaches:
based on one or more trigger events in the patient-specific and medication-specific compliance schedule (De La Huerga 308, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82). 

Applicant’s argument is not persuasive.
Motivation to Combine
The Examiner has provided sufficient motivation to combine the cited references. Applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626